DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wojcik et al.

a plurality of charging portions (many embodiments e.g. 100, 500, 1000, 1140 etc.) removably coupled to one another (figures 11-13, ¶0094), the plurality of charging portions receiving electrical current from a power source (1030, 1270 & ¶0095 1st sentence), each of the charging portions including at least one interface (382, 384, ¶0059) for charging a connected device (210/220, 1488) and including a connector for engaging an adjacent one of the charging portions (¶0095 last sentence); and 
at least one of the charging portions 512/612 includes a wireless communication device for transmitting a signal 255 to an external device (220, fig. 2), the signal indicative of at least one of a location (¶0048 &¶0049) and a status (¶0046 “device 220 may request and receive the charge status of battery pack 100”) of the charging portion.
Claim 2 Wojcik discloses that the at least one interface of at least one of the charging portions includes at least one port for receiving a plug (fig. 3, ¶0059).
Claim 3 Wojcik discloses that the at least one interface of at least one of the charging portions includes at least one wireless charging port (¶0059, fig. 2 side of 100 dashed line).
nd sentence).
Claim 9 Wojcik discloses that at least one of the charging portions includes a battery 1050.
Claims 11, 13, 15 & 19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Workman et al.
A charging system 100 comprising: 
a first charging portion 110 including at least one first connector 140/155 and at least one first interface for charging a connected device (fig. 5A right side), the first charging portion configured to receive electrical current from a power source (¶0041 “a male USB interface 140 for use in interfacing with various USB power input/output (I/O) devices”), the first interface being a first type of interface; and 
a second charging portion 120 including at least one second connector 170/175 and at least one second interface for charging a connected device (¶0056 “female USB interface 505 (e.g., for providing power to connected devices”), the second interface being a second type of interface different from the first type of interface (various figures e.g.1, st two sentences & “Providing multiple contacts associated with the same voltage level may enable the charging device to increase the maximum current flow into or out of the charging device at that voltage level.”,¶0048 3rd sentence).
Claim 13 Workman discloses that at least one of the first interface and the second interface includes a port for receiving a plug (Fig. 5B at 505 or fig. 5A at 140).
Claim 15 Workman discloses that the first charging portion and second charging portion engage one another in an end-to-end configuration (figures 5A & 6A).
Claim 19 Workman discloses that at least one of the first charging portion and the second charging portion includes a battery (¶0034 last sentence).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al in view of Strauser.
Wojcik does not disclose charging portions engaging end-to-end.
Strauser discloses charging portions engaged in an end-to-end configuration (figures 1, 4, & 5).  At the time the invention was made it would have been well known to one of ordinary skill in this art to change the connectors of the charging portions of Wojcik to enable an end-to-end engagement of the charging portions as taught by Strauser. A rationale for this modification is well known and would be to adjust the configuration depending on the available space. Well settled case law has shown that merely shifting the location of parts is not grounds for a patent, In re Japiske     
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al in view of Strauser.
Wojcik does not disclose charging portions engaging in an end-to-end overlapping configuration.
Strauser discloses charging portions engaged in an end-to-end overlapping configuration (figures 1 & 4).  At the time the invention was made it would have been well known to one of ordinary skill in this art to change the connectors of the charging portions of Wojcik to enable an end-to-end overlapping engagement of the charging portions as taught by Strauser. A rationale for this modification is well known and would be to adjust the configuration depending on the available space. Well settled case law has shown that merely shifting the location of parts is not grounds for a patent, In re Japiske, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wojcik et al in view of Strauser.
Wojcik does not disclose charging portions connecting configuration of claim 7.
Strauser discloses a first one of the charging portions includes an upper portion fig. 2 and a second one of the charging portions includes a lower portion fig. 3, wherein a first connector 810 is positioned on a lower surface of the upper 
At the time the invention was made it would have been well known to one of ordinary skill in this art to change the connectors of the charging portions of Wojcik to enable an end-to-end overlapping engagement of the charging portions as taught by Strauser. A rationale for this modification is well known and would be to adjust the configuration depending on the available space. Well settled case law has shown that merely shifting the location of parts is not grounds for a patent, In re Japiske, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)     
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Workman et al in view of Kim et al.
Workman does not disclose a wireless charging port.
Kim discloses a wireless charging port in a charging system (¶0006, ¶0019, & ¶0051). At the time the invention was made it would have been well known to one of ordinary skill in this art to include a wireless charging port as taught by Kim with the charging system taught by Workman. One rationale for this modification .   

Allowable Subject Matter
Claims 10, 12, 16-18 & 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101.  The examiner can normally be reached on Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649